SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal quarterly period ended June 30, 2012 Commission file number 000-53851 CommerceTel Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 58 W. Buffalo St. #200 Chandler, AZ 85225 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Telephone Number) Dennis Becker CommerceTel Corporation 58 W. Buffalo St. #200 Chandler, AZ 85225 Telephone & Facsimile (866) 622-4261 (Name, Address and Telephone Number of Agent for Service) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes [ ] No [X] As of August 10, 2012, the registrant had 23,214,749 shares of common stock issued and outstanding. Table of Contents COMMERCETEL CORPORATION INDEX Page Part I Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Stockholders’ Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II Other Information 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 -i- Table of Contents Part I Financial Information Item 1. Financial Statements. CommerceTel Corporation Consolidated Balance Sheets June 30, December 31, (Unaudited) (Audited) Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $86,729 and $18,050, respectively Other current assets Total current assets Equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ Current liabilities Accounts payable $ $ Accrued interest Accrued and deferred personnel compensation Deferred revenue - related party Deferred revenue and customer deposits Convertible notes payable, net of discount Notes payable, net of discount Cash payment obligation, net of discount - Derivative liabilities Other current liabilities Earn-out payable - Total current liabilities Non-current liabilities Long term accounts payable - Earn-out payable - Total non-current liabilities - Total liabilities Commitments and contingencies (See Note 11) Stockholders' equity (deficit) Common stock, $0.001 par value; 150,000,000 shares authorized; 23,214,749 and 22,754,308 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to consolidated financial statements (unaudited). -1- Table of Contents CommerceTel Corporation Consolidated Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, (Restated) (Restated) Revenues Revenues $ Cost of revenues Gross margin Operating expenses General & administrative Sales & marketing Engineering, research, & development Depreciation & amortization Total operating expenses Loss from operations ) Other income/(expense) Interest income 16 Interest expense, net ) Change in fair market value of derivative liabilities ) ) Loss on sale of asset ) - ) - Gain on adjustment in contingent consideration - - Total other income/(expense) Loss before income taxes ) Income tax expense - 38 - 38 Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares during the period - basic and diluted See accompanying notes to consolidated financial statements (unaudited). -2- Table of Contents CommerceTel Corporation Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) Total Additional Stockholders' Common Stock Paid-In Accumulated Equity Shares Amount Capital Deficit (Deficit) Balance, December 31, 2011 $ $ $ ) $ ) Issuance of common stock for services - Issuance of common stock for late payment - Stock-based compensation - - - Adjustment to derivative liability due to debt repayment - - - Adjustment to derivative liability due to debt conversion - - - Net loss for the six months ended June 30, 2012 - - ) ) Balance, June 30, 2012 $ $ $ ) $ ) See accompanying notes to consolidated financial statements (unaudited). -3- Table of Contents CommerceTel Corporation Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, (Restated) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense Common stock for services - Stock-based compensation Stock issued for late payment - Depreciation and amortization expense Gain on adjustment in contingent consideration ) - Change in fair market value of derivative liabilities ) Amortization of deferred financing costs Amortization of note discounts Loss on sale of assets - Increase (decrease) in cash resulting from changes in: Accounts receivable ) ) Other current assets ) Other assets ) ) Accounts payable ) Accrued interest Accrued and deferred personnel compensation ) Deferred revenue and customer deposits ) Other liabilities Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchases of equipment ) ) Acquisition of intangible assets - ) Cash paid for acquisitions - ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of notes payable,net of finance offering costs Payments on notes payable ) ) Payments on cash payment obligation ) ) Proceeds from issuance of common stock and warrants,net of equity offering costs - Net cash provided by financing activities Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures: Cash paid during period for : Interest $ $ Non cash investing and financing activities: Common stock issued for patents and trademarks $
